Title: To Thomas Jefferson from William P. Gardner, 9 December 1801
From: Gardner, William P.
To: Jefferson, Thomas


          
            Sir,
            Philadelphia 9th. decr. 1801
          
          I have received a letter from my friend Mr. Campbell and have to render you my Acknowledgements for the Honor you have done me in bestowing your Approbation upon my Conduct.
          It is almost unnecessary for me to declare, at this time, that in my political Conduct, as the Main Spring of my Actions, I have ever had the Welfare of our Country in View.
          I was introduced by my Friend Mr. Israel to Colo. Burr, a day or two before he left Philadelphia: I am happy to say that he received me with mark’d Attention and Politeness. He was so kind as to assure me that my Conduct had his entire Approbation—and of the interest which he took in my Welfare. I took the Liberty of referring him to you—for the particulars which I have stated relative to myself.
          That I have Enemies among the Federalists at the City of Washington, and those of the most bitter kind, is what I cannot doubt, and it was for that Reason that I particularly cautioned Mr. Gallatin on that Score. As they can never forget, so I am confident they never will forgive me for the Spirited Conduct which I have ever shewn towards them, and for this last Act of mine on quitting the Treasury Department; But Sir, permit me to observe to you, that I will not presume to solicit any Appointment whatever under the Government untill I produce such Recommendations, as will, I trust, be deem’d highly honorable to me and perfectly satisfactory to you. I propose going to Lancaster Tomorrow and immediately on my Return shall proceed to the City of Washington. Be pleasd to excuse me for the Trouble which I have given you on this Business. Accept Sir, the Assurance of my highest Respect and Esteem.
          
            Wm. P. Gardner
          
        